KRUEGER, Judge.
Theft of an automobile is the offense. The penalty assessed is confinement in the penitentiary for a term of two years.
Appellant entered a plea of guilty to the offense charged and waived a jury upon the trial. The record is before us without a statement of facts or bills of exception, in the absence o'f which no question has been presented for review.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of' the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.